DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, Species B and Sub-species 2B in the reply filed on 07/27/2022 is acknowledged.  The traversal is on the ground(s) that it would not create an undue search burden to search for all the claims.  MPEP 808.02 states that a serious examination burden is present when the claims require a different field of search, which require searching different classes/subclasses or electronic resources and employing different search queries.  In the instant case, searching for one invention/species is in a manner that is not likely to result in finding art pertinent to the other invention/species; this is due to the different structural configurations of each species and the manner in which the apparatus is manufactured.  A serious examination burden would be made on the Examiner if the restriction requirement is not made.
Therefore, the requirement is still deemed proper and is therefore made FINAL.

The Applicant has elected with traverse Group I, Species B and Sub-species 2B and has identified claims 5-7 encompassing the elected species for Sub-Species 2B and claims 1-4 and 8-16 as being generic and/or are grouping of patentably indistinct species.  However, claims 10-16 are directed to a non-elected species (Species A and Sub-Species 1B) as explained in the Restriction Requirement mailed on 12/10/2021.  Further, claims 17-20 are directed to non-elected invention II, “a method of fabricating a pressure sensor”. Therefore, the claims that encompass the election of Group I, Species B and Sub-species 2B are claims 1-9. Claims 10-20 are hereby withdrawn pursuant to 37 CFR 1.142(b). 
Claims 1-9 remain pending in the application for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 has dependency on claim 5 and states “wherein the isolator comprises the spacer”.  However, claim 5 states that the isolator and the spacer are different structural components.  It is unclear how the isolator comprises the spacer when they are claimed as different structural components.  Figures 7A-7B demonstrate that the  isolator and the spacers are connected to one another.  For examination purposes, the Examiner will interpret the limitation in question as the isolator connected to the spacer.
Claim 7 is also rejected due to dependency on claim 6.

The term “thin” in claim 8 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what sort of dimension (i.e. thickness) the sheet of metal of the membrane must be in order for it to be considered “thin”.  For examination purposes, the Examiner will interpret the limitation in question as the term “thin” being any sort of thickness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 20070058825; hereinafter “Suzuki”).
Regarding claim 1, Suzuki teaches a pressure sensor (1; Figures 2, 3A-3B, 5A-5D and 6A-6D; [0118]) comprising: a housing (100 and 102; Figures 2, 3A-3B, 5A-5D and 6A-6D) having an opening (100 and 102 has a middle opening; See Figures 2, 3A-3B, 5A-5D and 6A-6D); a membrane (110; Figures 2, 3A-3B, 5A-5D and 6A-6D) coupled to the housing at the opening (Figure 2 demonstrates the membrane 110 coupled to the housing 100 and 102 at the middle opening), the membrane (110) comprising a non-tensioned region (portion of membrane 110 outside of spacer 30/112; See Figure 2) bonded to the housing (Figure 2 demonstrates the portion of membrane 110 outside of spacer 30/112, i.e. non-tensioned region, coupled to the housing 100 and 102); and a tensioning ring (30/112; Figures 2, 3A-3B, 5A-5D and 6A-6D) coupled to the membrane (the tensioning ring 30/112 is coupled to the membrane 110; see Figure 2) to apply a tensile force to the 10membrane (the tensioning ring 30/112 will apply tensioning and tensile force to the membrane 110 when the membrane 110 vibrates/displaces, similar to the movement shown in Figure 1; [0116, 0119-0120]), wherein the non-tensioned region (portion of membrane 110 outside of spacer 30/112; See Figure 2) is an area of the membrane outside the tensioning ring (portion of membrane 110 outside of spacer 30/112; See Figure 2).

Regarding claim 2, Suzuki teaches wherein: the membrane (110; [0108]) has a first coefficient of thermal expansion (membrane 110 is made of SiGe, which has a coefficient of thermal expansion of (2.6 + 2.55x) x                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                     
                                
                            
                        
                    ; [0108]), 15the tensioning ring (30/112) has a second coefficient of thermal expansion lower than the first coefficient of thermal expansion (the tensioning ring 30/112 is made of SiO2, which has a coefficient of thermal expansion of 5x                         
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                     
                                
                            
                        
                    ; therefore, the coefficient of thermal expansion of tensioning ring 30/112 is lower than the coefficient of thermal expansion of membrane 110), the membrane (110) and the tensioning ring (30/112) are to be bonded together (See Figure 2) in response to being heated above an operating temperature range (the membrane 110 and the tensioning ring 30/112 are bonded together when they are made through chemical vapor deposition, where chemical vapor deposition is normally performed at temperature range of 800°- 2000°C; the operating temperature range must be below the temperature of 800°- 2000°C in order for the sensor to withstand the temperature/heat where the sensor is being placed and operated; if it wasn’t then the sensor would be heated to a point that the tensioning ring 30/112 and the membrane 110 would unbond; [0126-0127]), and the tensioning ring (30/112) is to apply the tensile force to the membrane at the operating temperature range (the tensioning ring 30/112 will apply tensioning and tensile force to the membrane 110 when the membrane 110 vibrates/displaces, similar to the movement shown in Figure 1 when it operates at its operating temperature range; [0116, 0119-0120]).


    PNG
    media_image1.png
    326
    695
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    376
    546
    media_image2.png
    Greyscale


Regarding claim 3, Suzuki teaches wherein the membrane (110) further comprises a tensioned region (the tensioning ring 30/112 will apply tensioning and tensile force to the portion of the membrane 110 located within the tensioning ring 30/112 when the membrane 110 vibrates/displaces, similar to the movement shown in Figure 1; [0116, 0119-0120]), the tensioned region (portion of the membrane 110 located within the tensioning ring 30/112) being an area of the membrane inside the tensioning ring (the tensioning ring 30/112 will apply tensioning and tensile force to the portion of the membrane 110 located within the tensioning ring 30/112 when the membrane 110 vibrates/displaces, similar to the movement shown in Figure 1; [0116, 0119-0120]).

Regarding claim 9, Suzuki teaches wherein the membrane (110) comprises an alloy (membrane 110 is made of SiGe, where SiGe is an alloy; [0108]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Legat et al. (US 20100230768; hereinafter “Legat”).
Regarding claim 4, Suzuki teaches a sensor circuit (300, 302, 304, 306, 308, 310, 312 and 314; Figure 2; [0116-0118]) to generate a pressure signal ([0118]) based on a deflection ([0116-0118]) of the membrane ([0116-0118]).
Suzuki teaches the housing and the sensor circuit but does not expressly teach the sensor circuit in the housing.
However, Legat teaches the sensor circuit (326; Figure 3) in the housing (314; Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Legat’s structural configuration implemented to Suzuki’s sensor circuit and housing since it reduces the footprint of the sensor, making a more compact apparatus.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kwa (US 9,212,054).
Regarding claim 8, Suzuki teaches the membrane being a thin sheet and made of a polysilicon, such as SiGe ([0108]).
Suzuki teaches the membrane but does not expressly teach the membrane being of metal.
However, Kwa teaches the membrane (conductive layer; Column 1, Line 54-57, Column 8, Lines 40-44; Figure 10) being of metal (Column 1, Line 54-57; Figure 10 ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kwa’s metal making up Suzuki’s membrane since the metal of Kwa is an art-recognized equivalent for purposes of an electrical conductor, Kwa suggests that either a polysilicon or a metal can be used (See Kwa Column 1, Line 54-57).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Suzuki teaches a counter electrode (114; Figure 2), the membrane (110) further comprises an electrode (110 is a conductive film, i.e. electrode; Figure 2), the counter electrode (114) positioned parallel to the membrane (Figure 2 demonstrates the counter electrode 14 being parallel to the membrane 110), and the sensor circuit (300, 302, 304, 306, 308, 310, 312 and 314; Figure 2; [0116-0118]) is to evaluate a capacitance ([0116-0118]) between the electrode (110) and the counter electrode (114); the spacer (element 30/112 acts as a spacer between the membrane 110 and the counter electrode 114; See Figure 2) is positioned between the counter electrode and the membrane (the element 30/112 is positioned between the counter electrode 114 and membrane 110; Figure 2) to provide a gap between the counter electrode and the membrane (the spacer 30/112 provides a gap between the counter electrode 114 and the membrane 110; See Figure 2).
In claim 5, the specific limitations of "the tensioning ring comprises a retaining portion to hold the counter electrode 10against the spacer, the isolator is to isolate the counter electrode from the tensioning ring" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856                                                                                                                                                                                             
/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2856